JUDGMENT

GOLDBERG, Senior Judge:
Upon consideration of the Revised Determination of Alternative Trade Adjustment Assistance (“Remand Determination”) filed by the United States Department of Labor on July 27, 2007, Plaintiffs’ written commentsstating that they are satisfied with the RemandDetermination as filed, all other papers filed herein, andupon due deliberation, it is hereby
ORDERED that the Remand Determination is sustained in all respects; and it is further ORDERED that this action is dismissed.
SO ORDERED.